Filed Pursuant to Rule 424(b)(5) Registration No. 333-183619 The information in this preliminary prospectus supplement and the accompanying prospectus is not complete and may be changed. This preliminary prospectus supplement and the accompanying prospectus are not an offer to sell these securities and are not soliciting an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. PRELIMINARY PROSPECTUS SUPPLEMENT Subject to completion, dated January22, 2014 (To prospectus dated September 19, 2012) $ JMP Group Inc. % Senior Notes due 2021 We are offering $ principal amount of % Senior Notes due 2021 (the “notes”). Interest on the notes will accrue from January , 2014 and will be paid quarterly in arrears on January 15, April 15, July15 and October15 of each year, commencing on April 15, 2014. The notes will mature on January , 2021. We may redeem the notes in whole or in part on or after January , 2017, at our option at a redemption price equal to 100% of their principal amount, plus accrued and unpaid interest to the date of redemption, as described under “Description of Notes—Optional Redemption.” The notes will be issued in denominations of $25 and in integral multiples thereof. The notes will be our general unsecured senior obligations, will rank equally with all of our existing and future senior unsecured indebtedness and will be senior to any other indebtedness expressly made subordinate to the notes. The notes will be effectively subordinated to all of our existing and future secured indebtedness (to the extent of the value of the assets securing such indebtedness) and structurally subordinated to all existing and future liabilities of our subsidiaries, including trade payables. Investing in our notes involves risks that are described in the “Risk Factors” section beginning on page S-4 of this prospectus supplement, and the documents incorporated by reference herein. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus supplement or the accompanying prospectus. Any representation to the contrary is a criminal offense. We intend to apply to list the notes on the New York Stock Exchange (“NYSE”) and expect trading in the notes to begin within 30 days of January, 2014, the original issue date. Price to Public(1) Underwriting Discount(3) Proceeds to JMP Group, Inc. Before Expenses(1) Per note $ $ $ Total notes(2) $ $ $ Plus accrued interest from January , 2014, if the initial settlement occurs after that date. Assumes no exercise of the underwriters’ overallotment option described below. We have agreed to reimburse the underwriters for certain expenses in connection with this offering. See “Underwriting (Conflicts of Interest).” The underwriters may also purchase up to an additional $ principal amount of notes from us at the public offering price, less the underwriting discount, within 30 days from the date of this prospectus supplement, to cover overallotments, if any. If the underwriters exercise this option in full, the total underwriting discount will be $, and our total proceeds, before expenses, will be $. The underwriters expect to deliver the notes to purchasers in book-entry only form through the facilities of The Depository Trust Company for the accounts of its participants, including Euroclear Bank S.A./N.V., as operator of the Euroclear System, and Clearstream Banking, société anonyme , on or about January , 2014. Joint Book-Running Managers Keefe, Bruyette & Woods Jefferies JMP Securities A Stifel Company Lead Manager Sterne Agee Co-Manager Gilford Securities The date of this prospectus supplement is January , 2014. TABLE OF CONTENTS Prospectus Supplement Page About This Prospectus Supplement S-ii Cautionary Note Regarding Forward-Looking Statements S-ii Summary S-1 The Offering S-2 Risk Factors S-4 Selected Historical Financial Information S-7 Use of Proceeds S-9 Ratio of Earnings to Fixed Charges S-9 Capitalization S-13 Description of Certain Indebtedness S-14 Description of Notes S-16 United States Federal Income Tax Considerations S-28 Underwriting (Conflicts of Interest) S-32 Where You Can Find Additional Information S-36 Legal Matters S-37 Experts S-37 Prospectus Page About This Prospectus 1 Available Information 1 Incorporation of Certain Information by Reference 2 Forward-looking Statements 2 Risk Factors 3 Description of Securities We May Offer 3 Description of Capital Stock 4 Description of Debt Securities 7 Description of Warrants 15 Description of Rights 17 Description of Units 18 Ratio of Earnings to Fixed Charges 19 Use of Proceeds 19 Plan of Distribution 19 Validity of the Securities 22 Experts 22 S-i ABOUT THIS PROSPECTUS SUPPLEMENT You should rely only on the information contained in or incorporated by reference into this prospectus supplement and the accompanying prospectus. We have not, and the underwriters have not, authorized any other person to provide you with different information. If anyone provides you with different or inconsistent information, you should not rely on it. We are not, and the underwriters are not, making an offer to sell these securities in any jurisdiction where the offer and sale is not permitted. You should assume that the information appearing in this prospectus supplement and the accompanying prospectus is accurate only as of their respective dates. Our business, financial condition, results of operations and prospects may have changed since those dates. This document is in two parts. The first part is this prospectus supplement, which describes the specific terms of this notes offering and also adds to and updates information contained in the accompanying prospectus and the documents incorporated by reference into the accompanying prospectus. The second part, the accompanying prospectus, provides more general information. Generally, when we refer to this prospectus, we are referring to both parts of this document combined. To the extent there is a conflict between the information contained in this prospectus supplement and the information contained in the accompanying prospectus or any document incorporated by reference therein filed prior to the date of this prospectus supplement, you should rely on the information in this prospectus supplement. If any statement in one of these documents is inconsistent with a statement in another document having a later date — for example, a document incorporated by reference in the accompanying prospectus — the statement in the document having the later date modifies or supersedes the earlier statement. Unless we indicate otherwise, the words “we,” “our,” “us” and “Company” refer to JMP Group Inc. (“JMP”), and its direct and indirect wholly-owned subsidiaries, including JMP Group LLC (“JMPG LLC”), JMP Securities LLC (“JMP Securities”), Harvest Capital Strategies LLC (“HCS”), JMP Capital LLC (“JMP Capital”), JMP Credit Corporation (“JMP Credit”) and JMP Credit Advisors LLC (“JMP Credit Advisors”). CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS This prospectus and any accompanying prospectus supplement, including the documents we incorporate by reference therein or that are deemed to be a part thereof, contain forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended (the “Securities Act”), and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). Such statements include, without limitation, statements regarding our expectations, hopes or intentions regarding the future. These forward looking statements can often be identified by their use of words such as “expect,” “believe,” “anticipate,” “outlook,” “could,” “target,” “project,” “intend,” “plan,” “seek,” “estimate,” “should,” “may” and “assume,” as well as variations of such words and similar expressions referring to the future. They also include statements concerning anticipated revenues, income or loss, capital expenditures, dividends, capital structure or other financial terms. For a non-exhaustive list of factors that could cause future results to differ materially from those expressed or implied by forward-looking statements or from historical results, please refer to the “Special Note Regarding Forward-Looking Statements” in our Annual Report on Form 10-K for the year ended December 31, 2012. Forward-looking statements involve certain risks and uncertainties, many of which are beyond our control. If any of those risks and uncertainties materialize, actual results could differ materially from those discussed in any such forward-looking statement. Additional factors that could cause actual results to differ materially from those discussed in forward-looking statements are those discussed under the heading “Risk Factors” in this prospectus supplement and in other sections of (i) our Annual Report on Form 10-K for the year ended December 31, 2012 or (ii) our other reports filed from time to time with the Securities and Exchange Commission (the “SEC”) that are incorporated by reference into this prospectus supplement and the accompanying prospectus. See “Where You Can Find Additional Information” for information about how to obtain copies of those documents. All forward-looking statements in this prospectus supplement, the prospectus and the documents incorporated by reference therein are made only as of the date of the document in which they are contained, based on information available to us as of the date of that document, and we caution you not to place undue reliance on forward-looking statements in light of the risks and uncertainties associated with them. Except as required by law, we undertake no obligation to update any forward-looking statements, whether as a result of new information, future events or otherwise. S-ii SUMMARY The following information about this offering summarizes, and should be read in conjunction with, the information contained in this prospectus supplement and in the accompanying prospectus, and the documents incorporated therein by reference. About JMP Group Inc. We are a full-service investment banking and asset management firm. We provide investment banking, sales and trading, and equity research services to corporate and institutional clients, and alternative asset management products and services to institutional investors and high net-worth individuals. In addition, we manage and invest in corporate credit instruments through collateralized loan obligations and direct investments, and we serve as the investment advisor to a business development company under the Investment Company Act of 1940. We focus our efforts on small- and middle-market companies in the following four growth industries: financial services, healthcare, real estate, and technology. Our specialization in these areas has enabled us to develop recognized expertise and to cultivate extensive industry relationships. As a result, we have established our firm as a key advisor for our corporate clients, a trusted resource for institutional investors, and an effective investment manager for our asset management clients. We currently operate from our headquarters in San Francisco and from additional offices in New York, Boston, Chicago, Minneapolis and Alpharetta, Georgia. We provide our corporate clients with a wide variety of services, including strategic advice and capital raising solutions, sales and trading support, and equity research coverage. We provide institutional investors with capital markets intelligence and objective, informed investment recommendations about individual equities that are not widely followed. We believe that our concentration on small and middle-market companies, as well as our broad range of product offerings, positions us as a leader in what has traditionally been an underserved and high-growth market. The selection of our four target industries, the development of multiple products and services and the establishment of our four revenue-producing business lines—investment banking, sales and trading, equity research and asset management—has created a diversified business model, especially when compared to that of our more specialized competitors. We have been able to balance somewhat volatile revenue streams from our investment banking activities and incentive-based asset management fees with more stable revenue streams from our sales and trading commissions and base asset management fees. In addition, our target industries have historically performed, in certain respects, counter-cyclically to one another, allowing us to win business and generate revenues in various economic and capital markets conditions. In 2009, as part of our ongoing efforts to diversify our asset management business, we acquired a corporate credit business that operates as a manager of collateralized loan obligations (“CLOs”). As of September 30, 2013, we managed two CLOs with approximately $778 million of assets under management. In 2011, we launched a specialty finance company that provides customized financing to small and midsized businesses. In May 2013, this specialty finance company converted into a business development company under the Investment Company Act of 1940 named Harvest Capital CreditCorporation (“HCAP”), and completed an initial public offering.We are serving asHCAP’s investment advisor through HCAP Advisors LLC (“HCAP Advisors”), our majority-owned subsidiary. We currently conduct our brokerage business through JMP Securities, our asset management business through HCS and HCAP Advisors, our corporate credit business through JMP Credit Corporation (“JMP Credit”) and JMP Credit Advisors LLC (“JMPCA”) and certain principal investments through JMP Capital LLC (“JMP Capital”). S-1 THE OFFERING The summary below describes the principal terms of the notes. Some of the terms and conditions described below are subject to important limitations and exceptions. See “Description of Notes” for a more detailed description of the terms and conditions of the notes. All capitalized terms not defined herein have the meanings specified in “Description of Notes.” Issuer JMP Group Inc. Notes Offered $ million aggregate principal amount of % notes due 2021 ($ million aggregate principal amount if the underwriters’ overallotment option is exercised in full). Offering Price % of the principal amount. Maturity The notes will mature on January , 2021, unless redeemed prior to maturity. Interest Rate and Payment Dates We will pay % interest per annum on the principal amount of the notes, payable quarterly in arrears on January15,April15,July15 and October15 of each year, commencing on April 15, 2014, and at maturity. Ranking The notes will be our general unsecured senior obligations, will rank equally in right of payment with all of our existing and future senior unsecured indebtedness and will be senior to any other indebtedness expressly made subordinate to the notes. The notes will be effectively subordinated in right of payment to all of our existing and future secured obligations to the extent of the value of the assets securing such indebtedness. The notes will be structurally subordinated to all existing and future indebtedness and liabilities of our subsidiaries. As of September 30, 2013 (after taking into account any payments under the JMPG LLC credit agreement that day), none of our subsidiaries had any indebtedness outstanding, except for $17.2 million of term loan borrowings by JMPG LLC under its credit facility. This does not include indebtedness of Cratos CLO I, Ltd. (“CLOI”), JMPCA CLO II Ltd. (“CLO II”) and Harvest Growth Capital II LLC (“HGC II”), which indebtedness is consolidated in our financial statements, together with the loans collateralizing the indebtedness of CLO I and CLO II, for financial reporting purposes. During the fourth quarter of 2013, the outstanding balance of $2.2 million of a term loan borrowed by JMPG LLC was repaid in full . Optional Redemption We may redeem the notes, in whole or in part, on or after January , 2017, at our option, at any time and from time to time, prior to maturity at a price equal to 100% of their principal amount, plus accrued and unpaid interest to the date of redemption. See “Description of Notes—Optional Redemption” for additional details. Use of Proceeds We will use the net proceeds from this offering for general corporate purposes. For additional information, see “Use of Proceeds.” Further Issuances We may create and issue further notes ranking equally and ratably with the notes in all respects, so that such further notes shall constitute and form a single series with the notes and shall have the same terms as to status, redemption or otherwise as the notes; provided that such further notes are fungible for United States federal income tax purposes with the notes. Listing We intend to apply to list the notes on the NYSE. We expect trading in the notes to begin within 30 days of January , 2014, the original issue date. S-2 Form and Denomination The notes will be issued in fully registered form in denominations of $25 and integral multiples thereof. Trustee and Paying Agent U.S. Bank National Association. Governing Law The indenture and the notes will be governed by the laws of the State of New York. Conflicts of Interest JMP Securities LLC, our wholly-owned subsidiary, is a member of the Financial Industry Regulatory Authority, Inc. (“FINRA”), and may participate in distributions of the offered securities. Accordingly, offerings of offered securities in which JMP Securities LLC participates will conform to the requirements set forth in FINRA Rule 5121 and/or any other rule which might complement, substitute or supersede FINRA Rule 5121, and Keefe, Bruyette & Woods, Inc. will act as “qualified independent underwriter” for this offering. Additionally, client accounts over which JMP Securities LLC or any affiliate has investment discretion are not permitted to purchase the notes, either directly or indirectly, without the specific written approval of the accountholder.See “Underwriting (Conflicts of Interest)—Conflicts of Interest.” S-3 RISK FACTORS Before you invest in our notes, you should know that making such an investment involves significant risks, including the risks described below. You should carefully consider the following information about these risks, together with the other information contained in this prospectus and the information incorporated by reference, including risk factors contained in Part I, Item1A of our Annual Report on Form 10-K for the year ended December31, 2012, before purchasing the notes offered pursuant to this prospectus supplement. The risks that we have highlighted here are not the only ones that we face. For example, additional risks presently unknown to us or that we currently consider immaterial or unlikely to occur could also impair our operations. If any of the risks actually occurs, our business, financial condition or results of operations could be negatively affected. Risks Relating to This Offering Increased leverage as a result of this offering may harm our financial condition and results of operations. As of September 30, 2013 (after taking into account any payments under the JMPG LLC credit agreement that day), our total indebtedness was approximately $63.2 million, which consisted of $46 million in principal amount of senior notes and term loan borrowings of $17.2 million by JMPG LLC under its credit facility. This does not include asset-backed securities of CLO I and CLO II and indebtedness of HGC II, which are consolidated in our financial statements, together with the loans collateralizing the asset-backed securities of CLO I and CLO II, for financial reporting purposes, even though CLO I, CLO II and HGCII are bankruptcy remote entities with no recourse to us. During the fourth quarter of 2013, the outstanding balance of $2.2 million of a term loan borrowed by JMPG LLC was repaid in full . Our level of indebtedness could have important consequences to you, because: ● it could affect our ability to satisfy our financial obligations, including those relating to the notes; ● a substantial portion of our cash flows from operations will have to be dedicated to interest and principal payments and may not be available for operations, working capital, capital expenditures, expansion, acquisitions or general corporate or other purposes; ● it may impair our ability to obtain additional financing in the future; ● it may limit our ability to refinance all or a portion of our indebtedness on or before maturity; ● it may limit our flexibility in planning for, or reacting to, changes in our business and industry; and ● it may make us more vulnerable to downturns in our business, our industry or the economy in general. Our operations may not generate sufficient cash to enable us to service our debt. If we fail to make a payment on the notes or fail to maintain a minimum level of liquidity, we could be in default on the notes, and this default could cause us to be in default on our other outstanding indebtedness. Conversely, a default on our other outstanding indebtedness may cause a default under the notes. In addition, we may incur additional indebtedness in the future, and, as a result, the related risks that we now face, including those described above, could intensify. A default, if not waived, could result in acceleration of the debt outstanding under the related agreement.If that should occur, we may not be able to pay all such debt or to borrow sufficient funds to refinance it.Even if new financing were then available, it may not be on terms that are acceptable to us. The indenture for the notes will not restrict our ability to incur additional indebtedness. The notes are our obligations and not obligations of our subsidiaries and will be effectively subordinated to the claims of our subsidiaries’ creditors. The notes are exclusively our obligations and not those of our subsidiaries. We are a holding company and, accordingly, substantially all of our operations are conducted through our subsidiaries. As a result, our cash flow and our ability to service our debt, including the notes, depend upon the earnings of our subsidiaries. In addition, we depend on the distribution of earnings, loans or other payments by our subsidiaries to us. Our subsidiaries are separate and distinct legal entities. Our subsidiaries have no obligation to pay any amounts due on the notes or to provide us with funds to pay our obligations, whether by dividends, distributions, loans or other payments. In addition, any payment of dividends, distributions, loans or advances by our subsidiaries to us would be subject to regulatory or contractual restrictions. For instance, if JMP Group LLC, our wholly owned subsidiary and the parent company of our other subsidiaries, fails to meet a financial covenant or otherwise defaults under the terms of its existing credit agreement, it will not be permitted to pay any dividends or make any other distributions to us. See “Description of Certain Indebtedness” in this prospectus supplement. Payments to us by our subsidiaries also will be contingent upon our subsidiaries’ earnings and business considerations. S-4 Our right to receive any assets of any of our subsidiaries upon their liquidation or reorganization, and, therefore, the right of the holders of the notes to participate in those assets, will be effectively subordinated to the claims of those subsidiaries’ creditors, including senior and subordinated debtholders and general trade creditors. As of September 30, 2013 (after taking into account any payments under the JMPG LLC credit agreement that day), none of our subsidiaries had any indebtedness outstanding, except for $17.2 million ofterm loan borrowings by JMPG LLC under its credit facility (excluding the indebtedness of CLO I, CLO II and HGC II, which are consolidated in our financial statements, together with the loans collateralizing the indebtedness in the case of CLO I and CLO II, for financial reporting purposes). In addition, even if we were a creditor of any of our subsidiaries, our rights as a creditor would be subordinate to any security interest in the assets of those subsidiaries and any indebtedness of those subsidiaries senior to that held by us. During the fourth quarter of 2013, the outstanding balance of $2.2 million of a term loan borrowed by JMPG LLC was repaid in full. We have made only limited covenants in the indenture governing the notes, and these limited covenants may not protect your investment. The indenture governing the notes does not: ● require us to maintain any financial ratios or specific levels of net worth, revenues, income or cash flows and, accordingly, does not protect holders of the notes in the event that we experience significant adverse changes in our financial condition or results of operations; ● limit our subsidiaries’ ability to incur indebtedness which would effectively rank senior to the notes; ● limit our ability to incur secured indebtedness or indebtedness that is equal in right of payment to the notes; ● restrict our subsidiaries’ ability to issue securities that would be senior to the common stock of our subsidiaries held by us; ● restrict our ability to repurchase our securities; ● restrict our ability to pledge our assets or those of our subsidiaries; or ● restrict our ability to make investments or to pay dividends or make other payments in respect of our common stock or other securities ranking junior to the notes. Furthermore, the indenture for the notes contains only limited protections in the event of a change in control and does not require us to repurchase the notes upon a change of control. We could engage in many types of transactions, such as acquisitions, refinancings or recapitalizations that could substantially affect our capital structure and the value of the notes. For these reasons, you should not consider the covenants in the indenture or the repurchase features of the notes as a significant factor in evaluating whether to invest in the notes. We may redeem the notes before maturity, and you may be unable to reinvest the proceeds at the same or a higher rate of return. We may redeem all or a portion of the notes at any time on or after January , 2017. The redemption price will equal the principal amount being redeemed, plus accrued and unpaid interest to the redemption date. See “Description of the Notes—Optional Redemption.” If a redemption does occur, you may be unable to reinvest the money you receive in the redemption at a rate that is equal to or higher than the rate of return on the notes. S-5 If an active trading market does not develop for the notes, you may be unable to sell your notes or to sell your notes at a price that you deem sufficient. The notes are a new issue of securities for which there is currently no public market. Although we intend to apply to list the notes on the NYSE, we cannot assure you that the notes will be approved for listing. The notes have not been approved for listing as of the date of this prospectus supplement. We have been informed by the underwriters that they intend, but are not obligated, to make a market for the notes should the notes not be approved for listing. If such a market were to develop, on the NYSE or otherwise, the notes could trade at prices which may be higher or lower than the initial offering price depending on many factors independent of our creditworthiness, including, among other things: ● the time remaining to the maturity of the notes; ● their subordination to the existing and future liabilities of our company and our subsidiaries; ● the outstanding principal amount of the notes; and ● the level, direction and volatility of market interest rates generally. The notes will not be rated and we do not intend to seek a rating for the notes. We do not intend to have the notes rated by any rating agency. Unrated securities usually trade at a discount to similar rated securities. As a result, there is a risk that the notes may trade at a price that is lower than they might otherwise trade if rated by a rating agency. It is possible, however, that one or more rating agencies might independently determine to assign a rating to the notes. In addition, we may elect to issue other securities for which we may seek to obtain a rating. If any ratings are assigned to the notes in the future or if we issue other securities with a rating, such ratings, if they are lower than market expectations or are subsequently lowered or withdrawn, could adversely affect the market for or the market value of the notes. S-6 SELECTED HISTORICAL FINANCIAL INFORMATION The summary historical financial information is derived from our audited consolidated financial statements as of December31, 2012 and 2011 and for the years ended December31, 2012, 2011 and 2010, which are incorporated by reference into this prospectus supplement, and our audited financial statements as of December31, 2010, 2009 and 2008 and for the years ended December31, 2009 and 2008, which are not incorporated by reference into this prospectus supplement. The summary historical financial information for the nine months ended September30, 2013 and 2012, and the historical balance sheet data as of September30, 2013, have been derived from our unaudited condensed consolidated financial statements incorporated by reference into this prospectus supplement and should be read in conjunction with those unaudited consolidated financial statements and notes thereto. In the opinion of management, the interim financial information provided herein reflects all adjustments (consisting of normal and recurring adjustments) necessary for a fair statement of the data for the periods presented. Interim results are not necessarily indicative of the results to be expected for the entire fiscal year. When you read this historical consolidated financial information, it is important that you also read the historical consolidated financial statements and related notes, as well as the section entitled “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” each included in our Annual Report on Form 10-K for the year ended December31, 2012, and the unaudited consolidated financial statements and related notes, as well as the section entitled “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” each included in our Quarterly Report on Form 10-Q for the quarterly period ended September30, 2013, which are incorporated by reference into this prospectus supplement and the accompanying prospectus. See “Where You Can Find Additional Information.” S-7 Nine Months Ended September 30, Year Ended December 31, (In thousands, except per share data) (unaudited) (audited) Revenues: Investment banking $ Brokerage Asset management fees Principal transactions ) Gain on sale and payoff of loans — Gain on repurchase of asset-backed securities issued — Gain on bargain purchase — Net dividend income ) ) Other income Non-interest revenues Interest income Interest expense ) Net interest income (expense) Provision for loan losses ) Total net revenues after provision for loan losses Non-interest expenses: Compensation and benefits Administration Brokerage, clearing and exchange fees Travel and business development Communications and technology Occupancy Professional fees Depreciation Impairment loss on purchased management contract — Other 20 Total non-interest expenses Net income (loss) before income tax expense ) ) ) Income tax expense (benefit) Net income (loss) ) ) Less: Net income (loss) attributable to nonredeemable non-controlling interest ) ) ) Net income (loss) attributable to JMP Group Inc. $ $ ) $ $ ) $ $ $ ) Net income (loss) attributable to JMP Group Inc. per common share: Basic $ $ ) $ ) $ $ $ ) Diluted $ $ ) $ ) $ $ $ ) Dividends declared per common share $ Weighted average common shares outstanding: Basic Diluted S-8 USE OF PROCEEDS We estimate that the net proceeds from this offering will be approximately $ after discounts, commissions and expenses related to this offering. The net proceeds from this offering will be used for general corporate purposes. RATIO OF EARNINGS TO FIXED CHARGES The following table sets forth our consolidated ratio of earnings to fixed charges for the periods indicated. For purposes of determining the ratio of earnings to fixed charges, “earnings” are defined as earnings from continuing operations before income taxes, and cumulative effect of a change in accounting principle adjusted to exclude income or loss from equity investees and noncontrolling interest in pre-tax income (loss) of subsidiaries that did not have fixed charges. “Fixed charges” consist of interest expense primarily related to borrowings under our credit facility and interest expense paid to the note holders in CLO I, the assets and liabilities of which are consolidated in our financial statements. Nine Months Ended September 30, Year Ended December 31, Pre-tax income (loss) from continuing operations adjusted to exclude income or loss from equity investees and noncontrolling interest in pre-tax income (loss) of subsidiaries with no fixed charges $ ) $ $ ) $ $ $ ) Fixed charges: Interest expense on all indebtedness $ Pre-tax income (loss) from continuing operations adjusted to exclude income or loss from equity investees and noncontrolling interest in pre-tax income (loss) of subsidiaries with no fixed charges, plus fixed charges $ ) Ratio of earnings to fixed charges 0.96x 1.12x x x — (1) Pre-tax income (loss) from continuing operations adjusted to exclude income or loss from equity investees for the year ended December 31, 2008 was inadequate to cover fixed charges. We would have needed additional pre-tax income from continuing operations of $18,553,476 to achieve coverage of 1:1 in this period. S-9 Adjusted Ratio Of Operating Earnings To Fixed Charges In addition to the GAAP financial information presented in this prospectus supplement, JMP Group presentsan adjustedratio of operating earnings to fixed charges, which is anon-GAAP financial measure. The non-GAAP financial measures presented should not be considered as substitutes for measures that are presented in a manner consistent with GAAP. Certain of the adjustments in adjusted operating pre-tax net income and adjusted fixed charges concern gains, losses or expenses that we expect to continue to recognize and the adjustment of these items should not be construed as an inference that these gains or expenses are unusual, infrequent or non-recurring. Therefore, we believe that both our GAAP measures and non-GAAP measures should be considered together. The non-GAAP measures presented herein may not be comparable to similarly titled measures presented by other companies. Nine Months Ended September 30, Year Ended December 31, (dollars in thousands) Adjusted operating pre-tax net income (loss) adjusted to exclude income or loss from equity investees and noncontrolling interest in operating net income (loss) of subsidiaries with no fixed charges $ ) Adjusted Fixed charges: Interest expense on all indebtedness excluding amortization of liquidity discounts on asset-backed securities issued $ Adjusted operating pre-tax net income (loss) adjusted to exclude income or loss from equity investees and noncontrolling interest in pre-tax income (loss) of subsidiaries with no fixed charges, plus adjusted fixed charges $ Adjusted ratio of operating earnings to fixed charges x x x x x x S-10 Adjusted Operating Pre-Tax Net Income Adjusted operating pre-tax net income is a non-GAAP financial measure that (i) reverses stock-based compensation expense related to equity awards granted in prior periods, (ii) adjusts for net deferred compensation in 2012 and 2013 (which shows compensation expense in the year in which it was earned, versus the year in which it was recognized as a GAAP expense), (iii) excludes the net amortization of liquidity discounts on loans held and asset-backed securities issued by JMP Credit Advisors CLO I, (iv) adjusts for expenses relating to HCAP initial public offering in 2013, (v) reverses unrealized mark-to-market gains or losses on the investment portfolio at HCAP as well as the reversal of previously recorded loan loss provisions, (vi) reverses net unrealized gains and losses on strategic equity investments and warrants, (vii) reverses the general loan loss provision associated with the loan portfolio of JMP Credit Advisors CLO II, (viii) excludes amortization expense related to an intangible asset, and (ix) excludes a bargain purchase gain resulting from the acquisition of Cratos Capital Partners by JMP Credit Corporation. Adjusted operating pre-tax and adjusted operating net income are different measures than operating net income and adjusted operating net income that we report in our quarterly earnings releases. Adjusted Fixed Charges Adjusted fixed charges is a non-GAAP financial measure that excludes from our interest expense on all indebtedness the amortization of liquidity discounts on asset-backed securities issued by JMP Credit Corporation, which is a non-cash expense that is included as an interest expense on our income statement. We utilize adjusted operating pre-tax net income and adjusted fixed charges, and the resulting adjusted ratio of operating earnings to fixed charges, as additional devices to aid in understanding and analyzing JMP Group’s financial results for the periods presented. We believe that the adjustedratio of operating earnings to fixed charges provides useful information by excluding certain items that may not be representative of our core operating results or core business activities. We also believe that the adjusted ratio of operating earnings to fixed charges is a useful measure because it allows for a better evaluation of the performance of JMP Group’s ongoing business and facilitates a meaningful comparison of the company’s results in a given period to those in prior and future periods. S-11 Reconciliations of JMP Group’s non-GAAP measures for the periods presented are set forth below. Nine Months Ended September 30, Year Ended December 31, (dollars in thousands) Pre-tax income (loss) from continuing operations adjusted to exclude income or loss from equity investees and noncontrolling interest in pre-tax income (loss) of subsidiaries with no fixed charges $ ) $ ) $ $ $ ) Add back (subtract): Compensation expense - IPO RSUs — — Compensation expense - post-IPO RSUs Compensation expense - stock option — Accounting adjustment – deferred compensation ) ) — Net amortization of liquidity discounts on loans and asset-backed securities issued — IPO related expense – Harvest Capital Credit — ) — Unrealized mark-to-market (gain) loss- Harvest Capital Credit ) 17 — — — Unrealized (gain) loss on strategic equity investments and warrants ) Loan loss provision - JMP Credit Advisors CLO II — Amortization of intangible asset — Gain on bargain purchase — ) — Adjusted operating pre-tax net income (loss) adjusted to exclude income or loss from equity investees and noncontrolling interest in operating net income (loss) of subsidiaries with no fixed charges $ ) Fixed charges: Interest expense on all indebtedness $ Subtract: Amortization of liquidity discounts on asset-backed securities issued ) — Adjusted fixed charges $ S-12 CAPITALIZATION The following table sets forth our capitalization as of September30, 2013: ● On an actual basis; and ● On an as adjusted basis to give effect to this offering as if it occurred on that date. You should read the data set forth in the table below in conjunction with “Use of Proceeds” and “Selected Historical Financial Information,” appearing elsewhere in this prospectus supplement, as well as our unaudited financial statements and the accompanying notes and the section entitled “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” each included in our Quarterly Report on Form 10-Q for the quarter ended September30, 2013, and incorporated in this prospectus supplement and the accompanying prospectus. September 30, 2013 (In thousands) Actual As adjusted Cash and cash equivalents $ $ Restricted cash and deposits (includes cash on deposit with clearing broker of $150) $ $ Liabilities: Marketable securities sold, but not yet purchased, at fair value $ $ Accrued compensation Asset-backed securities issued Interest payable Note payable Bond Payable % senior notes due 2021 offered hereby — Deferred tax liability Other liabilities Total liabilities Redeemable non-controlling interest — JMP Group Inc. stockholders’ equity Common stock, $0.001 par value, 100,000,000 shares authorized;22,780,052 shares issued and21,961,227 shares outstanding $ 23 $ Additional paid-in capital Treasury stock, at cost, 818,825 shares ) Accumulated other comprehensive loss ) Accumulated deficit ) Total JMP Group Inc. stockholders' equity Nonredeemable non-controlling interest Total equity Total liabilities and equity $ $ S-13 DESCRIPTION OF CERTAIN INDEBTEDNESS The following is a summary description of the Credit Agreement entered into on August 3, 2006 by and between JMP Group LLC, our wholly-owned subsidiary (“JMPG LLC”), and City National Bank (“CNB”), as amended and restated as of October 11, 2012 (as so amended and restated, the “Credit Agreement”). For further detail on the Credit Agreement, see Note 6 to our consolidated financial statements included in our Quarterly Report on Form 10-Q for the quarter ended September 30, 2013, which is incorporated by reference herein, and a copy of the Credit Agreement filed as an exhibit to our Quarterly Report on Form 10-Q for the quarter ended September 30, 2012 and the amendment thereto filed as an exhibit to our Quarterly Report on Form 10-Q for the quarter ended March 31, 2013. As of September 30, 2013 (after taking into account any payments under the Credit Agreement that day), JMPG LLC’s total consolidated indebtedness under the Credit Agreement was $17.2 million, comprised of $15.0 million and$2.2 millionof outstanding indebtedness under JMPG LLC’s Term Loan B (as defined below), and Initial Term Loan (as defined below) respectively. During the fourth quarter of 2013, the outstanding balance of $2.2 million of a term loan borrowed by JMPG LLC was repaid in full (the “Initial Term Loan”). The revolving line of credit (the “Revolving Line of Credit”) under the Credit Agreement has a maximum principal balance of the lesser of (i)$30.0 million, and (ii) $58.5 million minus (a) the principal amount of the Term Loan B (as defined below), and (b) the principal amount of the Broker/Dealer Line of Credit (as defined below) then outstanding. Under the Credit Agreement, CNB has agreed to issue certain letters of credit in an amount not exceeding $2.5 million, the stated amounts of which will be a reduction to the availability of the Revolving Line of Credit, and drawings thereunder may be converted into drawings under the Revolving Line of Credit. The Revolving Line of Credit will be available until April 30, 2014. On such date, the aggregate outstanding amount converts into a term loan (the “Converted Term Loan”). The Converted Term Loan will be repaid in 14 quarterly installments, commencing on June1, 2014. The first seven of the quarterly installments will be equal to 3.75 % of such term loan and the second seven of the quarterly installments will be equal to 5.00% of such term loan, with the remainder due at maturity on August 24, 2017. In addition, under the Credit Agreement and subject to the terms and conditions therein, on April 25, 2013, CNB extended a $15.0 million term loan (the “Term Loan B” and, together with the Revolving Line of Credit and the Converted Term Loan, the “CNB Loans”) to JMPG LLC.Theoutstanding balance on the TermLoan Bwas $15.0 million as of September 30, 2013. The Term Loan B will be repaid in quarterly installments of approximately $1.2 million beginning March 31, 2014 and continuing through September 30, 2016, with a final payment of approximately $1.3 million on December 31, 2016. The Credit Agreement provides that the proceeds of the CNB Loans are subject to the following restrictions: (i) the Initial Term Loan and up to $5.0 million of the Revolving Line of Credit Loans may not be used for any purpose other than to fund Permitted Investments (as defined therein), to fund Permitted Acquisitions (as defined therein) and to fund JMPG LLC’s working capital needs in the ordinary course of its business; (ii) all other proceeds of the Revolving Line of Credit may not be used for any purpose other than to make investments in HCS and by HCS to make investments in loans that are made to persons that are not affiliates of borrower; and (iii) the Term Loan B may not be used for any purpose other than to make equity investments in CLO I and by CLO I to make Permitted Investments in collateralized loan obligations. The Credit Agreement includes minimum fixed charge and interest charge coverage ratios applicable to us and our subsidiaries, a minimum net worth covenant applicable to us and our subsidiaries and a minimum liquidity covenant applicable to JMPG LLC and its subsidiaries. Based on unaudited results from the quarter endedSeptember 30, 2013, JMPG LLC was in compliance with all of these financial covenants. The Credit Agreement also includes an event of default for a “change of control” that tests, in part, the composition of our ownership and an event of default if two or more of Joseph A. Jolson, Carter Mack, Craig Johnson and Mark Lehmann fail to be involved actively on an ongoing basis in the management of JMPG LLC or any of its subsidiaries. The CNB Loans are guaranteed by HCS and secured by a lien on substantially all assets of JMPG LLC and HCS. S-14 Separately, under a Revolving Note and Cash Subordination Agreement, dated as of April 8, 2011, by and between CNB and JMP Securities, as amended, JMP Securities has a subordinated revolving line of credit with CNB (the “Broker/Deal Line of Credit”). Draws on the Broker/Deal Line of Credit bear interest at the rate of prime. The maximum principal amount of the Broker/Deal Line of Credit is $20.0 million at any one time. The Broker/Deal Line of Credit matures on October 11, 2014. There were no borrowings on this line of credit as of September 30, 2013. JMPG LLC has guaranteed the obligations under the Broker/Deal Line of Credit pursuant to a General Continuing Guaranty dated as of April 8, 2011. Furthermore, if any of the Broker/Deal Line of Credit remains outstanding for more than 30 days, an event of default will occur under the Credit Agreement. In January 2013, the Company completed an underwritten public offering of $46.0 million aggregate principal amount of 8.00% senior notes (“Senior Notes”). The Senior Notes will mature on January 15, 2023, and may be redeemed in whole or in part at any time or from time to time at the Company's option on or after January 15, 2016, on not less than 30 or more than 60 days' prior notice mailed to the holders of the Senior Notes. The Senior Notes will be redeemable at a redemption price equal to the principal amount redeemed plus accrued and unpaid interest. The Senior Notes bear interest at a rate of 8.00% per year, payable quarterly on January 15, April 15, July 15 and October 15 of each year, beginning on April 15, 2013. The Senior Notes are listed on the NYSE and trade under the symbol “JMPB.” The Senior Notes were issued pursuant to an indenture with U.S. Bank National Association, as trustee. The indenture contains a minimum liquidity covenant that obligates the Company to maintain liquidity of at least an amount equal to the lesser of (i) the aggregate amount due on the next eight scheduled quarterly interest payments on the Senior Notes, or (ii) the aggregate amount due on all remaining scheduled quarterly interest payments on the Senior Notes until the maturity of the Senior Notes. The indenture also contains customary events of default and cure provisions. If an uncured default occurs and is continuing, the Trustee or the holders of at least 25% in principal amount of the Senior Notes may declare the Senior Notes immediately due and payable. S-15 DESCRIPTION OF NOTES We will issue the notes under an Indenture dated as of January 25, 2013, between JMP Group Inc. and U.S. Bank National Association, as trustee (the “trustee”), as supplemented by the First Supplemental Indenture, dated as of January 25, 2013, and the Second Supplemental Indenture to be dated as of January , 2014. The Indenture, as supplemented by the First Supplemental Indenture and the Second Supplemental Indenture, is referred to herein as the “indenture.” The terms of the notes include those expressly set forth in the indenture and those made a part of the indenture by reference to the Trust Indenture Act of 1939, as amended (the “Trust Indenture Act”). This description of notes is intended to be an overview of the material provisions of the notes and is intended to supplement, and to the extent of any inconsistency replace, the description of the general terms and provisions of the debt securities set forth in the accompanying prospectus, to which we refer you. The following summary of the terms of the notes and the indenture does not purport to be complete and is subject, and qualified in its entirety by reference, to the detailed provisions of the notes and the indenture, including the definitions of certain terms used in the indenture. You may request a copy of the indenture from us as described under “Where You Can Find More Information” in the accompanying prospectus. Those documents, and not this description, define your legal rights as a holder of the notes. The following description supplements, and supersedes to the extent it is inconsistent with, the statements under “Description of the Securities” in the accompanying prospectus. For purposes of this description, the terms “JMP,” “Company,” “we,” “us” and “our” refer only to JMP Group Inc. and not to any of its subsidiaries, unless we specify otherwise. General The notes will be issued in an initial principal amount of $ million ($ million if the underwriters’ over-allotment option is exercised in full). We may, without the consent of holders of the notes, increase the principal amount of the notes by issuing additional notes in the future on the same terms and conditions, except for any difference in the issue price and interest accrued prior to the issue date of the additional notes, and with the same CUSIP number as the notes offered hereby, provided that such additional notes are fungible with the notes offered hereby for U.S. federal income tax purposes. The notes offered by this prospectus supplement and any additional notes would rank equally and ratably and would be treated as a single series of notes for all purposes under the indenture. The notes will be issued only in fully registered, book-entry form, in denominations of $25 and integral multiples thereof, except under the limited circumstances described below under “— Certificated Securities” in this prospectus supplement. The indenture does not contain any provisions that would necessarily protect holders of notes if we become involved in a highly leveraged transaction, reorganization, merger or other similar transaction that adversely affects us or them. Optional Redemption We may, at our option, at any time and from time to time, on or after January , 2017, redeem the notes in whole or in part on not less than 30 nor more than 60 days’ prior notice mailed to the holders of the notes. The notes will be redeemable at a redemption price equal to 100% of the principal amount of the notes to be redeemed plus accrued and unpaid interest to the date of redemption. On and after any redemption date, interest will cease to accrue on the notes called for redemption. On or prior to any redemption date, we are required to deposit with a paying agent money sufficient to pay the redemption price of and accrued interest on the notes to be redeemed on such date. If we are redeeming less than all of the notes, the trustee under the indenture must select the notes to be redeemed by such method as the trustee deems fair and appropriate in accordance with methods generally used at the time of selection by fiduciaries in similar circumstances. S-16 Listing We intend to apply to list the notes on the NYSE. We expect trading in the notes to begin within 30 days of the original issue date. Interest Interest on the notes will accrue at the rate of % per year from and including January , 2014 or the most recent interest payment date to which interest has been paid, and will be payable quarterly in arrears on each January15,April15,July15 and October15 of each year, commencing on April 15, 2014. We will pay interest to those persons who were holders of record of such notes on the first day of the month corresponding to an interest payment date: January1,April1,July1 and October1, the record date preceding each interest payment date. Interest on the notes will be computed on the basis of a 360-day year consisting of twelve 30-day months. We will not provide a sinking fund for the notes. If any interest payment date or the stated maturity date is not a business day, the payment otherwise required to be made on such date will be made on the next business day without any additional payment as a result of such delay. The term “business day” means, with respect to any note, any day, other than a Saturday, Sunday or any other day on which banking institutions in The City of New York are authorized or obligated by law or executive order to close. All payments will be made in U.S. dollars. Ranking The notes will be our general unsecured senior obligations that rank senior in right of payment to our future indebtedness that is expressly subordinated in right of payment to the notes. The notes will rank equally with all our other unsecured senior indebtedness. The notes will be effectively subordinated to any of our existing and future secured indebtedness to the extent of the value of the assets securing such indebtedness. The notes will also be effectively subordinated to all liabilities, including trade payables and lease obligations, of our subsidiaries. Any right by us to receive the assets of any of our subsidiaries upon a liquidation or reorganization of that subsidiary, and the consequent right of the holders of the notes to participate in those assets, will be effectively subordinated to the claims of that subsidiary’s creditors, except to the extent that we are recognized as a creditor of such subsidiary, in which case our claims would still be subordinated to any security interests in the assets of such subsidiary and any indebtedness of such subsidiary that is senior to that held by us. Our subsidiaries are separate and distinct legal entities and have no obligation, contingent or otherwise, to pay any amounts due on the notes or to make any funds available for payment on the notes, whether by dividends, loans or other payments. In addition, the payment of dividends and the making of loans and advances to us by our subsidiaries may be subject to statutory, contractual or other restrictions, may depend on the earnings or financial condition of our subsidiaries and are subject to various business considerations. As a result, we may be unable to gain significant, if any, access to the cash flow or assets of our subsidiaries. The indenture does not limit the amount of additional indebtedness, including senior or secured indebtedness, which we can create, incur, assume or guarantee, nor does the indenture limit the amount of indebtedness or other liabilities that our subsidiaries can create, incur, assume or guarantee. As of September 30, 2013,we had indebtedness consisting of $46 million in principal amount of senior notes, and our subsidiaries had $17.2 million of total indebtedness, which consisted of term loan borrowings of $17.2 million by JMPG LLC under its credit facility. Indebtedness of our subsidiaries does not include asset-backed securities of CLO I and CLO II and indebtedness of HGC II, which are consolidated in our financial statements, together with the loans collateralizing such securities of CLO I and CLO II, for financial reporting purposes, even though CLO I, CLO II and HGC II are bankruptcy remote entities with no recourse to us. During the fourth quarter of 2013, the outstanding balance of $2.2 million of a term loan borrowed by JMPG LLC was repaid in full. Maturity The notes will mature on January , 2021. S-17 Certain Covenants Payment of Principal, Interest or Additional Amounts.
